DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-3, 6-8 & 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 31, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first wave" and “the second wave” in lines 7-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inan et al. (US 2017/0238847) in view of Natajarian et al. (US 2012/0123232) and Sullivan et al. (US 2016/0135706).




Inan et al. discloses;


1. A method for analyzing an electrocardiography (ECG) signal, comprising (e.g., [0005] & [0063]): measuring an ECG signal through a sensor (e.g., via the disclosed input sources 2102a-h); detecting a plurality of QRS waves in the ECG signal, wherein each of the QRS waves includes a Q wave, an R wave, and an S wave, an amplitude of the R wave is greater the amplitudes of the Q wave and the S wave (e.g., see Figs 2, 5 & 13 showing a plurality of waveforms);  (e.g., via the disclosed step of identifying the QRS complexes that occur in the at least the subset of the plurality of beats can include identifying features); inputting the plurality of ECG features into a plurality of candidate models to obtain a plurality of candidate scores; comparing each of the candidate scores with a standard value to obtain an ideal score among the plurality of candidate scores; and selecting one of the candidate models corresponding to the ideal score as a risk prediction model to predict disease risk through the risk prediction model (e.g., [0084]-[0087], [0091] & [0180]-[0185], [0190]-[0193]).

4. The method for analyzing an ECG signal according to claim 1, after detecting the QRS waves in the ECG signal (e.g., via the disclosed R-J interval feature extraction and morphology analysis), determining whether a relative positional relationship between each of the QRS waves is the same as the relative positional relationship between the first wave and the second wave of other QRS, so that the ECG signal is judged as abnormal when relative positions of the first wave and the second wave of one of the QRS waves are different from the relative positions of the first wave and the second wave of other QRS waves {e.g., [0103]-[0106], [0108], [0115], [0118]-[0119] & (Figs 5-6)}.


9.  The method for analyzing an ECG signal according to claim 1, further comprising: cutting the ECG signal into a plurality of signal segments to detect the specified waveform in each of the signal segments (e.g., Figs 5-6).
	Inan et al. discloses the claimed invention having a method for analyzing electrocardiography (ECG) signal comprising detecting a plurality of specified waveforms in said ECG signal wherein said waveforms comprise a first, second and a third wave wherein the amplitude of the third wave is greater than amplitudes of the first and second waves (e.g., see Fig 2 & 13) and calculating a plurality of ECG features except wherein said method calculates said features by performing mathematical operations based on calculating a first spacing mean, a first spacing standard deviation, and a root mean square of first spacing sum of squares between two adjacent R waves in a plurality of R waves included in the QRS wave, a second spacing standard deviation, and a root mean square of second spacing sum of squares between the Q wave and the S wave included in each of the QRS waves obtained, and using the first spacing mean, the first spacing standard deviation, the root mean square of first spacing sum of squares, the second spacing mean, the second spacing standard deviation, and the root mean square of second spacing sum of squares as the plurality of ECG features.  Natajarian et al. teaches that it is known to use signal processing to analyze heart-related electronic signals and extract features from said signal, wherein the height of each up-down-up sequence, i.e. the individual peaks of each waveform of an ECG signal, are identified and used to calculate the standard deviation for each acceptable of QRST sequence, wherein candidate PQRST complexes are chosen to be “viable” sequences based on the calculated-features and the use of an algorithm development process which further utilizes linear mathematical models  {e.g., (abstract), [0136]-[0139], [0196], [0201]-[0203], [0205]-[0206] & (Figs 24A-24D)}.  In addition, Sullivan et al. teaches a system that utilizes training and validation metrics based on the QRS widths and heights as defined by the standard deviation, mean or other average over time of the estimated width and height of QRS complexes, wherein specific QRS morphology metrics can further include the metrics over time of N to N intervals defined by specific intervals between the Q-R-S peaks labeled in the QRS morphology {e.g., [0141]-[0142], [0298], [0366] & (Figs 1 & 8C-8E)}. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Inan et al. with the method of calculating mathematical operations between specific up-down-up sequences of an ECG signal having multiple waveforms as taught by Natajarian et al. and the use of calculating the standard deviations, means etc. based on N-to-N intervals of a QRS complex as taught by Sullivan et al since such a modification would provide the method for analyzing electrocardiography (ECG) signal comprising detecting a plurality of specified waveforms in said ECG signal wherein said waveforms comprise a first, second and a third wave wherein the amplitude of the third wave is greater than amplitudes of the first and second waves and calculating a plurality of ECG features wherein said method calculates said features by performing mathematical operations based on spacing between the third waves of two adjacent specified waveforms and spacing between the first and second waves included in each of the specified for providing the predictable results pertaining to effectively extracting ECG data and heart beats from a detected signal so as to provide essential and notable features so as to predict the presence and extent of cardiovascular disease {e.g., Natajaridan, (abstract), [0196], [0201]-[0203] & (Figs 24A-24D)} and to effectively calculate event estimation of risks scores associated with the potential of an adverse cardiac event based on the analysis of specific N to N intervals of QRS complexes {e.g., Sullivan, [0141]-[0142], [0298], [0366] & (Figs 1 & 8C-8E)}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792